Citation Nr: 0908417	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-30 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an effective date earlier than February 25, 
2004, for the grant of service connection for post traumatic 
stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for PTSD 
and assigned an effective date of February 25, 2004.  

The RO mailed the February 2005 decision to the Veteran in 
March 2005.  In January 2006, the RO received a writing from 
the Veteran in which he stated "I am applying for 
Retroactive Disability Compensation Effective 1st date of 
Award."  The RO treated this as a freestanding claim for an 
earlier effective date and denied that claim in a July 2006 
rating decision.  However, there can be no freestanding claim 
for an earlier effective date.  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  

The Board construes the January 2006 writing as a notice of 
disagreement with the date assigned for grant of service 
connection for PTSD in the February 2005 rating decision.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201 (2008).  
Thus, it is the February 2005 rating decision which the 
Veteran has appealed to the Board.  Content and form of the 
August 2007 statement of the case was proper and the Veteran 
timely perfected his appeal to the Board.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.202 (2008).  


FINDING OF FACT

A claim for service connection for PTSD was not received by 
VA earlier than February 25, 2004.  




CONCLUSION OF LAW

The criteria for an effective date earlier than February 25, 
2004, for the grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.1(p)(r), 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided the Veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
PTSD.  Where, as here, service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an earlier effective 
date for the grant of service connection for PTSD.  Dingess 
at 19 Vet. App. 473.

In any case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in May 2004, November 2004, and 
two letters in March 2006.  The May 2004 and November 2004 
letters notified the Veteran of the type of evidence 
necessary to substantiate the underlying PTSD claim, what 
evidence VA would obtain, and what information or evidence 
the Veteran was expected to furnish.  The notice also 
included the general provisions for the effective date of the 
claim.  The first March 2006 letter provided the Veteran with 
similar notice.  The second March 2006 letter provided the 
Veteran with sufficient notice as to how VA assigns 
disability ratings and effective dates.  Together, these 
letters informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

Although the 2006 letters were not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of 
August 2007 and November 2008 supplemental statements of the 
case, issued after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the Veteran was afforded 
an opportunity for a personal hearing, but he declined a 
hearing.  The RO obtained service treatment records and VA 
records.  The Veteran has submitted his own private medical 
records, from T.H., D.O.  He has not identified any 
additionally available evidence for the RO to obtain on his 
behalf in consideration of his appeal.

Further, given the nature of the earlier effective date 
claim, which is largely based on historical records, VA has 
not conducted contemporaneous medical inquiry in an effort to 
substantiate the claim on appeal.  38 U.S.C.A. § 5103A(d).  
The Board notes that the evidence reviewed includes 
statements submitted by the Veteran historically, as well as 
medical evidence relevant to PTSD.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

II.  Earlier Effective Date

The effective date of a grant of service connection is 
governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 
3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(1) states that "the effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release."  

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2008).

Similarly, the effective date of an evaluation and award of 
compensation based on presumptive service connection, by 
application of 38 C.F.R. § 3.307 and §3.309, shall be the 
date entitlement arose, if the claim is received within one 
year of separation from active duty; otherwise the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  C.F.R. § 3.400(b)(2)(ii) (2008).

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  As to informal claims, any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155 (2008).  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of the receipt of the informal claim.  
Id.  

"Date of receipt" means the date on which a claim, 
information or evidence was received in the Department of 
Veterans Affairs, except as to specific provisions for claims 
or evidence received in the State Department or in the Social 
Security administration, or Department of Defense as to 
initial claims filed at or prior to separation.  38 C.F.R. 
§ 3.1(r).  

In this case, the initial claim for service connection for 
PTSD was received by the RO on February 25, 2004.  The 
Veteran has not contended, nor does the evidence show, that 
he filed a claim for service connection for PTSD prior to 
that date.  In support of his contention that an earlier 
effective date is warranted, the Veteran has referred to 
letters from T.H., D.O.  

Received with the Veteran's notice of disagreement was a 
February 2007 letter in which Dr. T.H. indicated that the 
Veteran's PTSD began earlier than 2004.  Dr. T.H. repeated 
these statements in a letter dated in August 2007.  

As a matter of law, the earliest effective date for a grant 
of service connection is the date VA received the claim, 
unless the claim was received within one year of separation 
from active service.  Here, the first claim for service 
connection for PTSD was received many years after the 
Veteran's discharge from active service.  Even assuming, 
without deciding, that the Veteran suffered from PTSD from 
the time of his active duty to the present, this would not be 
a basis for assigning an earlier effective date for service 
connection for PTSD.  In the same vein, the reports from Dr. 
T.H., relevant to the date of onset of the Veteran's PTSD, 
are not a basis to establish an effective date earlier than 
February 25, 2004.  The operative date in this case is the 
date of receipt of the claim more than a year following 
separation from service.  

Of record is a report dated and received in July 2003, in 
which Dr. T.H. opined that the Veteran's PTSD was caused by 
his military service.  However, this report was submitted 
directly to the RO by Dr. T.H., and not the Veteran, without 
any expression of the Veteran's intent to file for 
compensation benefits in regard to PTSD.  Moreover, Dr. T.H. 
is not the Veteran's authorized representative or a Member of 
Congress, and he is not shown to be acting as "next friend" 
of the Veteran, so his report is not accepted even as an 
informal claim.  In fact, the report was addressed to the 
Veteran, and in it Dr. T.H. made a recommendation to the 
Veteran to appeal VA's decision on his military disability 
claim.  While the claim is not specified, it is noted that 
shortly before the report, the RO in a January 2003 rating 
decision had denied the Veteran's claims for service 
connection for hypertension including as due to stress during 
service and for coronary artery disease.  Dr. T.H. also 
recommended that the Veteran seek evaluation by a 
psychiatrist, to assess his untreated PTSD and dysthymia in 
connection to military service.  Thus, on the basis of the 
foregoing, the private report may not reasonably be construed 
as a communication evidencing the Veteran's belief in 
entitlement to disability compensation on the basis of PTSD.  

The RO has assigned an effective date of the date that VA 
first received a communication from the Veteran seeking 
service connection for PTSD.  The date of receipt of this 
claim is not in dispute.  The Veteran does not contend that 
he filed an earlier claim, and the record is devoid of any 
communication from or action on the part of the Veteran, 
which could constitute a claim or indicate intent to apply 
for service connection for PTSD prior to February 25, 2004.  
38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.

As there is no evidence favorable to granting an earlier 
effective date, the benefit-of-the-doubt-rule is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b).  


ORDER

An effective date earlier than February 25, 2004, for the 
grant of service connection for post traumatic stress 
disorder, is denied.  



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


